Exhibit 10.1

 

CELLDEX THERAPEUTICS, INC.

CONTROLLED EQUITY OFFERINGSM

 

AMENDMENT NO. 1 TO

SALES AGREEMENT

 

September 20, 2012

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Reference is made to the Sales Agreement, dated January 6, 2011, including the
Schedules thereto (the “Sales Agreement”), between Cantor Fitzgerald & Co.
(“CF&Co”) and Celldex Therapeutics, Inc., a Delaware corporation (the
“Company”), pursuant to which the Company agreed to sell through CF&Co, as sales
agent, up to 5,000,000 shares of common stock, par value $0.001 per share, of
the Company.  All capitalized terms used in this Amendment No. 1 to Sales
Agreement between CF&Co and the Company (this “Amendment”) and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Sales Agreement.  CF&Co and the Company agree as follows:

 

A.                                 Amendments to Sales Agreement.  The Sales
Agreement is amended as follows:

 

1.                                       The first sentence of Section 1 of the
Sales Agreement is hereby deleted and replaced with the following:

 

“The Company agrees that, from time to time after September 20, 2012 and during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through the Agent, shares (the “Placement Shares”)
of common stock of the Company, par value $0.001 per share (the “Common Stock”)
having an aggregate offering price of up to $44,000,000 (“Maximum Amount”).”

 

2.                                       Section 12(e) of the Sales Agreement is
hereby deleted.

 

3.                                       Section 12(f) of the Sales Agreement is
hereby renumbered as Section 12(e) and is amended by deleting the words
“Sections 12(a), (b), (c), (d) or (e) above” and replacing them with “Sections
12(a), (b), (c) or (d) above.”

 

4.                                       Section 12(g) of the Sales Agreement is
hereby renumbered as Section 12(f).

 

5.                                       Section 13 is amended by deleting the
words “DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY 10020,
Attention: Daniel I. Goldberg, Facsimile: (212) 884-8466” and replacing them
with “Reed Smith LLP, 599 Lexington Avenue, New York, NY 10022, Attention:
Daniel I. Goldberg, Facsimile: (212) 521-5450.”

 

--------------------------------------------------------------------------------


 

6.                                       Schedule 1 is amended by adding the
words “as amended on September 20, 2012” immediately after “January 6, 2011.”

 

7.                                       Schedule 2 is amended by deleting the
words “up to 5.0%” and replacing them with “equal to 3.0%.”

 

8.                                       The first sentence of the Form of
Representation Date Certificate attached as Exhibit 7(l) is amended to add “as
amended on September 20, 2012” after “January 6, 2011.”

 

B.                                   Prospectus Supplement.  The Company shall
file a 424(b) Prospectus Supplement reflecting this Amendment within 2 business
days of the date hereof.

 

C.                                   No Other Amendments.  Except as set forth
in Part A above, all the terms and provisions of the Sales Agreement shall
continue in full force and effect.

 

D.                                    Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery of an executed Amendment by one party to the other may be made by
facsimile or email transmission.

 

E.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 

 

Very truly yours,

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Avery W. Catlin

 

 

Name:

Avery W. Catlin

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

ACCEPTED as of the date first above written:

 

 

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

 

Name:

Jeffrey Lumby

 

 

Title:

Senior Managing Director

 

[SIGNATURE PAGE]

 

CELLDEX THERAPEUTICS, INC. – AMENDMENT NO. 1 TO SALES AGREEMENT

 

--------------------------------------------------------------------------------